Citation Nr: 1427381	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-20 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

2.  Entitlement to an increased rating, in excess of 10 percent, for posterior tibial tendinitis, left ankle.

3.  Entitlement to an increased rating, in excess of 10 percent, for posterior tibial tendinitis, right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran); Veteran's Significant Other
ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, in which the RO denied service connection for an acquired psychiatric disorder and denied reopening service connection for bilateral ankle disabilities.  This case is also on appeal from the November 2011 rating decision which granted service connection for posterior tibial tendinitis of the left and right ankles, each evaluated as 10 percent disabling effective from May 5, 2010.  The Board finds that the November 2012 representative's statement constitutes a timely substantive appeal with regard to the bilateral ankle increased rating claim and these issues are in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder to include PTSD in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

The Veteran testified before the undersigned Veterans Law Judge at an August 2013 Board Video hearing, and a transcript of the hearing has been associated with the record.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues of entitlement to service connection for an acquired psychiatric disorder and increased ratings for the bilateral ankles.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

Service Connection for an Acquired Psychiatric Disorder

During the August 2013 Board Video hearing, the Veteran reported that he received Social Security Disability Income from the Social Security Administration (SSA), and that he believed some of his SSA disability compensation was for his psychiatric disorder.  The Veteran's SSA records have not been associated with the claims file.  Thus, VA has a duty to assist in requesting these records, which are potentially relevant to the Veteran's claim for an acquired psychiatric disorder, from SSA.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  

The Veteran also testified in August 2013 that his psychiatric symptoms had worsened since he stopped drinking a year and a half ago.  The Veteran reported that he "used to drink and sleep it off," and now he depended on medication to "help [him] through it."

As such, the Board finds that a remand is necessary to request a copy of the Veteran's SSA records and to provide a new VA examination to evaluate his current psychiatric disorder.


Increased Ratings for Bilateral Ankles

The Board finds that additional development also is needed to adjudicate the Veteran's claims for increased ratings of the posterior tibial tendinitis of the left and right ankles.  The Veteran testified in August 2013 that his bilateral ankle disability had worsened since the January 2011 VA examination and that he cannot work, in part, due to his ankles disability.  He reported that he cannot walk, and that in order to attend an event with family he needed a wheelchair.  The Veteran further reported that when he tried to walk his ankles swelled and there was "a lot of pain," which caused him to be in bed for 14 to 16 hours, two or three days a week.  He also stated that he went to the gym every day to soak his ankles in "the therapeutic pools and then the cold pool" and if he did not go, then he was "not functional at all."  See Board Hearing Transcript, p. 9 to 11, dated August 2013.

Therefore, the Board finds that a remand is necessary to provide the Veteran with a new VA examination to assist in determining the current level of impairment caused by his posterior tibial tendinitis of the left and right ankles.

Accordingly, the case is REMANDED for the following action:

1. Request a copy of the Veteran's complete SSA disability benefits file, including any administrative decisions(s) on the Veteran's application for SSA disability benefits and all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.  

2. Obtain any pertinent, outstanding VA treatment records since July 2012 regarding the Veteran's posterior tibial tendinitis of the left and right ankles, and associate them with the record.

3. Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of the Veteran's acquired psychiatric disability.  The VA examiner should provide the following opinion based on the available evidence of record:

Is it at least as likely as not that the Veteran's acquired psychiatric disability incurred in or was caused by active service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record.

4. Schedule the Veteran for the appropriate VA examination to determine the severity of his service-connected bilateral posterior tibial tendinitis of the ankles.  The examiner should report all manifestations of the right and left ankle disabilities.  The examiner should report the range of motion of the right and left ankles in degrees and indicate whether any limited motion is moderate or marked.  The examiner should indicate whether there is ankylosis of the right and left ankles.

5. After all development has been completed, the AOJ should readjudicate the issues.  If the benefits sought are not granted, the AOJ should furnish the Veteran with a supplemental statement of the case, and should give the Veteran and representative a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



